Title: To James Madison from John Francis Mercer, 14 November 1799
From: Mercer, John Francis
To: Madison, James


My dear Sir
West River, 14th. Nov. 1799.
It is unnecessary for me to suggest the pain I feel that a renewal of a correspondence which always afforded me the highest satisfaction shoud now arise from so great a delinquency on my part. I did hope that you woud not have had occasion to remind me of the claim your friendship gave rise to, but my own imprudencies & those of a very near Relative, have in spite of all my exertions kept me in a state bordering on bankruptcy for the best part of my life.
An Accession of property chiefly of a nature not easily convertible into Money has not remov’d my embarrassments, & I have been oblig’d to make arrangements for the renting out of the greatest part of my Lands in Virginia & the sale of a proportion of the personal property on them. The renting of the Lands I have accomplish’d to my satisfaction—but to place me in that state of ease & independance, which it woud be unpardonable in me longer to forego, when ample means are in my power, I must notwithstanding the repugnance you will suppose, sell a parcel of human beings who have been born & bred in the family & on the soil which they will leave with the greatest reluctance. I have ad[v]ertis’d them & other property for vendue on the 10th of December, & soon after that period, (say by the 20th) I shall make you a remittance to Richmond & hope that may be made to answer Your engagements. If I do not remit the whole you may rely that I will remit all that circumstances will then permit—& that the Ballance shall not remain long unpaid. I make this reserve as I sell for half Cash, half notes at 6 Months. You will allow me to arrange the matter of Interest & you will not be dissatisfied with the settlement.
Next to the pleasure of seeing you, that of hearing from you will at all times greatly interest me, & when I make a tender of my respects to your lady she will permit me to add those of Mrs Mercer, altho’ we are both unknown to her, yet we sincerely wish her happiness And we shall feel the greatest satisfaction in seeing you both at our Mansion. Truly My dear Sir I am your sincere friend & Servt.
John F. Mercer
